I respectfully dissent.
There is an oxymoronic use of the phrase, "excusable neglect," which has led to much confusion, and frankly many unjust results. Simply put, there is no excuse for any neglect. Thus, when confronted with a fact situation, the trial courts often hold there is no excuse for this neglect.
I believe that the use of the phrase in Civ.R. 60(B) was intended to have the court look at the nature of the excuse and not to the neglect. This case is a perfect example. Appellant failed to file a timely answer. This was neglect. Appellant was recovering from a heart attack at the time he should have filed his answer. I recognize that courts have to get their work done, and that people who delay filing responsive pleadings cause a lot of difficulty for the courts, but if a heart attack is not a good excuse, then I don't know what is. *Page 669